

114 HR 6502 IH: Seat Belts Save Lives Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6502IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Duckworth (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to require new schoolbuses to be equipped with
			 three-point safety belts at each designated seating position.
	
 1.Short titleThis Act may be cited as the Seat Belts Save Lives Act of 2016. 2.Motor vehicle safety standard requiring three-point safety belts in school­buses (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall issue a rule prescribing or amending a motor vehicle safety standard under chapter 301 of title 49, United States Code, to require a schoolbus to be equipped with a three-point safety belt at each designated seating position.
 (b)Effective dateThe standard prescribed or amendment made under subsection (a) shall apply with respect to schoolbuses manufactured in, or imported into, the United States on or after the date that is 1 year after the date on which the Secretary of Transportation issues the rule prescribing the standard or making the amendment (as the case may be).
 3.DefinitionsIn this Act: (1)SchoolbusThe term schoolbus has the meaning given such term in section 30125(a) of title 49, United States Code.
 (2)Three-point safety beltThe term three-point safety belt means an occupant restraint system consisting of an integrated— (A)lap belt or similar device intended to restrain movement of the pelvis; and
 (B)shoulder belt or similar device intended to restrain movement of the chest and shoulder regions. 